Title: To George Washington from William Le Mont, 18 August 1782
From: Le Mont, William
To: Washington, George


                  
                     Fish Kill Augt 18th 1782
                  
                  To His Excellency George Washington Esqr. Commander in Cheif of the Armies of the United States of America &c:
                  The Humble Petition of William Le Mott late Lieut. in a Corps of Invalids, humbly Sheweth that your Petitioner having been lately dismissed the Service and being exceedingly infirm thro’ age and otherways, and no Longer in a Capacity to earn a Subsistance for himself in any Respect, and Your Petitioner having Understood that there is a provision of half pay allowed (by the Hone the Congress of the United States), for persons in his present Circumstances, but your Petitioner being intirely ignorant in the Mode of proceeding in Such affairs, begs the Assitance or advice of your Excellency in enabling him to Ascertain Said provision for his futre Support your known humanity & goodness for Soldiers Wore out in the Service of their Country has emboldend Your petitioner to intrude hoping his Necessity may pleade his excuse and grant him what Relief in the premises your excellency Shall Judge fit and meet.  and Your Petitioner as in Duty bound Shall pray
                  
                     William Le Mont Lieut.
                  
               